Citation Nr: 0014776
Decision Date: 06/05/00	Archive Date: 09/08/00

Citation Nr: 0014776	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  96-09 747	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits, including the question 
of whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel






INTRODUCTION

The veteran had a period of active honorable service from May 
1944 to February 1946.  In March 1995 the Department of 
Veterans Affairs (VA) Regional Office Indianapolis, Indiana, 
Committee on Waivers and Compromises denied entitlement to 
waiver of recovery of an overpayment of improved disability 
pension benefits.  The overpayment was in the amount of 
$4,335.06.  In a November 1995 administrative decision, the 
regional office held that the overpayment had not been due 
solely to VA error and had been properly created.  The 
veteran appealed from those decisions.  In July 1997 the 
Board of Veterans' Appeals (Board) entered a decision in the 
case.  Later in July 1997 a motion for reconsideration of 
that decision was filed with the Board.  A reconsideration of 
the decision was ordered by the authority granted to the 
Chairman in 38 U.S.C.A. § 7103 (West 1991) and the case was 
referred to an expanded Reconsideration Section of the Board.  
In January 1998 the Board remanded the case to the regional 
office for further action.  The case is again before the 
Board for further appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office to the extent possible.  

2.  The veteran had been in receipt of improved disability 
pension benefits as of June 1980 and was paid as a single 
veteran with only a small amount of interest income.  

3.  On eligibility verification reports dated in January 1990 
and January 1991 the veteran indicated that he was married 
and living with his spouse.  The eligibility verification 
reports were for a veteran with no dependents and therefore 
did not ask for the income of a spouse.  

4.  In January 1991 the regional office received an award 
certificate from the Social Security Administration 
indicating that the veteran would receive his initial payment 
in December 1990.  

5.  Later in January 1991 the regional office reduced the 
veteran's award of improved disability pension effective 
January 1, 1991, based on the receipt of Social Security 
benefits.  

6.  On eligibility verification reports dated in January 1992 
and December 1992 the veteran again reported that he was 
married and living with his spouse.  On the December 1992 
report he indicated that she was also in receipt of Social 
Security benefits.  In March 1993 the veteran advised the 
regional office that he remarried in December 1989.  

7.  In April 1993 the veteran's award of improved disability 
pension was terminated effective in January 1991 due to 
excess income.  His wife was not included as a dependent on 
the award.  An overpayment of $6,667 resulted.  

8.  In February 1995 the veteran advised the regional office 
that his spouse had begun receiving Social Security benefits 
in July 1989.  In March 1995 his award was adjusted to add 
his spouse as a dependent effective in January 1990 and to 
include her Social Security benefits with his countable 
income.  Other adjustments were also made to his award.  The 
award was terminated effective in April 1993 based on excess 
family income.  The overpayment was reduced to $4,335.06.  

9.  In March 1995 the Regional Office Committee on Waivers 
and Compromises denied waiver of recovery of the overpayment.  
It was held that there had been some fault on the part of the 
veteran in creation of the overpayment and that recovery of 
the overpayment would not be against the principle of equity 
and good conscience.  

10.  In November 1998 a compromise offer of $2,168 by the 
veteran for the overpayment of $4,335.06 was accepted by the 
VA.  The veteran later paid that sum to the VA.  


CONCLUSIONS OF LAW

1.  The overpayment of improved disability pension benefits 
in the amount of $4,335.06 was not due to sole error on the 
part of the VA and was properly created.  38 U.S.C.A. 
§§ 1503, 1521, 5107, 5112 (West 1991); 38 C.F.R. §§ 3.23, 
3.271, 3.272, 3.500 (1999).  

2.  Since the veteran's $2,168 offer to compromise the 
overpayment has been accepted by the VA and paid by the 
veteran, that constitutes a final settlement binding on the 
parties to the compromise.  Thus, there is no question for 
the Board to consider in regard to that matter.  38 U.S.C.A. 
§§ 5107, 5302, 7104 (West 1991); 38 C.F.R. §§ 1.900 through 
1.938, 1.957, 1.958, 1.970 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record discloses that the veteran had been in receipt of 
improved disability pension benefits since June 1980.  He had 
been paid as a single veteran since he had reported that he 
and his spouse had been divorced.  His pension rate was based 
on a small amount of interest income only.  

In January 1991 the regional office received information from 
the Social Security Administration indicating that the 
veteran had received his initial Social Security benefits 
check in December 1990.  Later in January 1991 the regional 
office reduced the veteran's award of improved disability 
pension effective in January 1991 based on the receipt of 
Social Security benefits by the veteran in December 1990.  
This action resulted in an overpayment of $467.  

In March 1993 the veteran provided information that he and 
his spouse had married in December 1989.  In April 1993 the 
veteran's award of improved disability pension was terminated 
effective in January 1991 due to excess income.  His wife was 
not included as a dependent on the award.  This action 
resulted in an overpayment of $6,667.  

In February 1995 the veteran advised the regional office that 
his spouse had begun receiving Social Security in July 1989.  
In March 1995 his award was adjusted to add his spouse as a 
dependent effective in January 1990 and to include her Social 
Security benefits with his countable income.  Other 
adjustments were also made to his award.  The award was 
terminated effective in April 1993 based on excessive family 
income.  The overpayment was reduced to $4,335.06.  

The veteran has not questioned the amounts of income for 
himself and his spouse which formed the basis for the 
adjustments and eventual termination of his award of improved 
disability pension in April 1993.  However, the veteran has 
maintained that the overpayment was a result of sole VA error 
since he had reported his marriage to the VA on several 
occasions and no action was taken by the VA to adjust his 
award.  The veteran also asserted that he did not realize 
that his wife's Social Security benefits made any difference 
in the amount of his improved disability pension.  He also 
claims he was unaware he was receiving disability pension as 
a single veteran.  

The effective date of reduction or discontinuance of 
compensation, dependency and indemnity compensation or 
pension by reason of an erroneous award based on an act of 
commission or omission by the beneficiary or with the 
beneficiary's knowledge shall be the effective date of the 
award.  The effective date of such reduction or 
discontinuance by reason of an erroneous award based solely 
on administrative error or error in judgment shall be the 
date of last payment.  38 U.S.C.A. § 5112(9)(10); 38 C.F.R. 
§ 3.500.  

The record reflects that the veteran was awarded improved 
disability pension as of June 1980 and had been paid as a 
single veteran since he had reported that he and his spouse 
were divorced.  His pension rate was based on a small amount 
of interest income only.  

In January 1991 the regional office received information from 
the Social Security Administration indicating that the 
veteran had received his initial Social Security benefits 
check in December 1990 and later in January 1991 the regional 
office reduced the veteran's award of improved disability 
pension effective in January 1991 based on the receipt of 
Social Security benefits.  

On eligibility verification reports dated in January 1990 and 
January 1991 the veteran indicated that he was married and 
living with his spouse.  On eligibility verification reports 
dated in January and December 1992 the veteran again reported 
that he was married and living with his spouse.  However, the 
regional office did not take any action to clarify his 
marital status or determine if his spouse had any income.  
They did not adjust the veteran's award of improved 
disability pension based on his reported marital status.  It 
was not until March 1995 that the regional office adjusted 
the veteran's award to add his spouse as a dependent 
effective in January 1990 and to consider her Social Security 
benefits in determining his countable income.  Thus, there 
was certainly some fault on the part of the VA in creation of 
the overpayment in this case.  

However, the veteran had been advised at the time he was 
initially awarded improved disability pension in December 
1980 that the rate of pension paid to a veteran depended upon 
the amount of family income and the number of dependents.  He 
was asked to notify the VA immediately if there was any 
change in income or net worth for himself or his dependents 
for whom he had been awarded benefits and of any change in 
his marital status or change in the status of his dependents.  
He was provided similar information on several subsequent 
occasions.  He had also been notified on several occasions 
that his pension award was based on only his income, as he 
had reported.  He had repeatedly been informed that he had to 
notify the VA immediately if he or his family received any 
income from a source other than that shown on the award 
notices.  He was advised that failure to inform the VA 
promptly of income changes could result in the creation of an 
overpayment in his account.  He was informed that, when 
reporting income, the total amount and source of all income 
received should be reported and the VA would compute any 
amount that did not count.  

Although the veteran had remarried in December 1989 and his 
wife was then in receipt of Social Security benefits, the 
veteran did not advise the regional office of his spouse's 
Social Security benefits until December 1992.  Thus, based on 
the information provided the veteran, the Board believes that 
the veteran had some reason to believe that he should have 
promptly reported the receipt of his wife's Social Security 
benefits to the VA and that his improved disability pension 
awards were based on incorrect financial information.  Thus, 
the Board concludes that there was some fault on the part of 
the veteran in creation of the overpayment.  Accordingly, it 
follows that the overpayment was not a result of sole error 
on the part of the VA and was therefore properly created.  
38 U.S.C.A. § 5112; 38 C.F.R. § 3.500.  

The Board has carefully reviewed the entire record with 
regard to the question of whether the overpayment of improved 
disability pension was properly created; however, the Board 
does not find the evidence to be so evenly balanced that 
there is any doubt regarding that issue.  38 U.S.C.A. 
§ 5107(b).  

With regard to the question of waiver of recovery of the 
overpayment of improved disability pension, the record 
discloses that in March 1995 the Regional Office Committee on 
Waivers and Compromises denied entitlement to waiver of 
recovery of the overpayment of $4,335.06.  It held that there 
had been some fault on the part of the veteran in creation of 
the overpayment and that recovery of the indebtedness would 
not be against the principle of equity and good conscience.  

After the Board remand of January 1998, the veteran made a 
compromise offer of $2,168 which was accepted by the VA 
regional office in November 1998.  Payment of the full amount 
of the compromise offer was received by the VA in December 
1998.  

A Regional Office Committee on Waivers and Compromises may 
grant or deny waiver of collection of a debt in various 
categories.  The Committee may also accept or reject a 
compromise of a debt which exceeds $1,000 but which is not 
over $100,000.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.957.  A 
decision by the Regional Office Committee operating within 
the scope of its authority, denying waiver of all or a part 
of an overpayment is subject to appeal.  There is no right of 
appeal from a decision rejecting a compromise offer.  
38 C.F.R. § 1.958.  Once an overpayment has been resolved by 
compromise, there is no overpayment remaining.  Under VA 
guidelines, a compromise is defined as an offer in acceptance 
of a partial payment in settlement and full satisfaction of 
the offerer's indebtedness as it exists at the time the offer 
is made.  It is considered a final settlement binding on the 
parties to the compromise unless procured by fraud, 
misrepresentation of a material fact or mutual mistake of 
fact.  (See VA Manual MP-4, Part I, 8E.02 (September 1993)).  
Since there was no indication that there was any fraud, 
misrepresentation of a material fact or mutual mistake of 
fact in the veteran's case, and the veteran's compromise of 
$2,168 toward the overpayment of $4,335.06 was accepted by 
the VA and paid by the veteran, the overpayment has been 
resolved.  Therefore, there is no further matter for the 
Board to review with regard to that question.  38 U.S.C.A. 
§ 7104.  



ORDER

The overpayment of improved disability pension benefits was 
properly created.  The appeal regarding that question is 
denied.  The appeal for entitlement to waiver of recovery of 
the overpayment of improved disability pension is dismissed.  



______________________________            
______________________________
               ALAN S. PEEVY				JACQUELINE E. 
MONROE
Member, Board of Veterans' Appeals           Member, Board of 
Veterans' Appeals
	

                                    	
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 



Citation NR: 9723784	
Decision Date: 07/09/97		Archive Date: 07/21/97
DOCKET NO.  96-09 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a waiver of an overpayment of improve pension 
benefits in the amount of $4, 335.06.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel



INTRODUCTION

The veteran had active service from May 1944 to February 
1948.

This matter arises from a January 1995 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that repayment of the debt would result 
in financial hardship.  He also maintains that VA was at 
fault in the creation of the debt because he notified the VA 
of his marital status on three occasions and therefore 
assumed that he was entitled to the amounts he received.  He 
argues that, as a result, collection of the indebtedness 
would be against the principles of equity and good 
conscience.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1996), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim for waiver of recovery of the 
overpayment of non-service connected disability pension 
benefits in the amount of $4, 3335.06.


FINDINGS OF FACT

Recovery of the overpayment of pension benefits calculated in 
the amount of 
$4, 3335.06, would not be against the principles of equity 
and good conscience.






CONCLUSION OF LAW

The requirements for waiver of recovery of the overpayment of 
non-service connected disability pension benefits in the 
amount of $4, 3335.06 have not been met.  38 U.S.C.A. 
§§ 5107, 5302 (West 1991); 38 C.F.R. §§ 1.962, 1.963, 1.965 
(1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Entitlement to non-service connected disability pension was 
granted in a December 1980 rating decision.  In January 1990 
the veteran informed VA that he was now married but did not 
report his wifes income from Social Security.  
Correspondence from VA to the veteran dated in January 1990 
did not acknowledge his change of marital status but 
nevertheless informed the veteran that is rate of VA pension 
was directly related to his family income and that 
adjustments to his pension would be made whenever his family 
income changed.

In January 1991 and 1992, the veteran again reported his 
married status but again did not report his wifes income 
from Social Security.  In January 1991 and 1992, VA again 
failed to acknowledge the veteran's changed marital status 
but did notify the veteran that his pension benefits were 
related to his family income and of his responsibility to 
report any changes in family income.  In addition the veteran 
was informed that failure to inform VA promptly of income 
changes might result in an overpayment.

In December 1992 the veteran reported his married status for 
the fourth time and on this occasion he also reported his 
wifes monthly income from Social Security, as well as his 
own.  Following a February 1993 request from VA, the veteran 
reported his wifes income from Social Security from the 
years 1991 and 1992.  Based on this information in April 1993 
the veterans pension award was adjusted to reflect his 
wifes income and an overpayment was created.  However, 
because the veteran's wife was not initially included as a 
dependent, in September 1994 the veteran was notified that 
the amount of the overpayment was $6, 667.00.  

Following the veteran's October 1994 request for a waiver, 
the RO adjusted the veteran's pension award to include the 
veteran's wife as a dependent from January 1990.  This action 
reduced the amount of the overpayment to $4, 3335.06.  

Analysis

The veteran has not challenged the validity of the 
overpayment at issue in this case.  Rather, he maintains that 
equity and good conscience dictate that recovery of the 
$4, 3335.60 overpayment be waived.  Admittedly, he was paid 
benefits to which he was not entitled; however, he claims 
that VA was at fault in creating the overpayment since he had 
promptly informed VA of his change in marital status and VA 
took no action until February 1993 and continued to send him 
monthly checks which resulted in the overpayment at issue.  
In addition the veteran asserts that his financial status 
makes him unable to repay his VA debt. 

The law provides that a finding of fraud, misrepresentation 
or bad faith precludes a grant of a waiver of recovery of an 
overpayment.  38 U.S.C.A. § 5301(c); 38 C.F.R. § 1.963(a).  
In this case, the ROs Committee on Waivers and Compromises 
found no fraud, misrepresentation or bad faith on the part of 
the veteran in the creation of the overpayment.  After 
reviewing the facts and circumstances of this case, the Board 
agrees with the ROs conclusion.  Therefore, waiver of the 
recovery of the overpayment is not precluded under the 
provisions set forth in 38 U.S.C.A.
§ 5302(a).

To complete the analysis required to fully adjudicate the 
matter on appeal, the Board must determine whether recovery 
of the overpayment would be against the principles of equity 
and good conscience, thereby permitting waiver under 38 
U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  The 
standard of "equity and good conscience" will be applied when 
the facts and circumstances in a particular case indicate a 
need for reasonableness and moderation in the exercise of the 
Government's rights.  The elements to be considered when 
applying the standard include:  the fault of the debtor, the 
fault of the VA, whether recovery would nullify the objective 
for which benefits were intended, whether failure to make 
restitution would result in unfair gain to the debtor, 
whether the debtor relinquished a valuable right or changed 
his position by reason of having relied on the erroneous 
benefits, and whether collection would deprive the debtor and 
his family of basic necessities by causing undue hardship.  
38 C.F.R. § 1.965(a).

In this case the record indicates that both VA and the debtor 
were at fault in creating the overpayment.  While VA failed 
to acknowledge the veteran's prompt reporting of his changed 
marital status until February 1993, the veteran is 
nevertheless at fault for not reporting his wifes income 
from social security until December 1992.  The veteran 
maintains that he was not aware that he was required to 
report his wifes income from social security and that he was 
not aware that she fell under the definition of a dependent.  
The Board notes, however, that the veteran was notified in 
January of 1990, 1991, and 1992, that his pension award was 
directly related to his family income and that the award 
would change whenever his family income changed.  In addition 
the notification letters dated in January 1991 and 1992 
informed the veteran of his duty to notify VA of any change 
in family income, and further warned that failure to notify 
VA of such changes in family income might result in 
overpayment.  

With regard to the remaining elements for consideration, the 
evidence discloses that the veteran admittedly received 
pension benefits to which he was not entitled.  Therefore, 
recovery of the overpayment would not defeat the purpose or 
objective of the program, and a waiver of the recovery of the 
overpayment would result in his unjust enrichment.  There is 
no evidence of record on appeal to indicate that the veteran 
relinquished a valuable right or incurred a legal obligation 
as a result of his reliance on these additional benefits.

The primary consideration in this case is whether recovery of 
the overpayment would cause undue hardship or whether 
collection would deprive the veteran or his family of basic 
necessities.  In this regard the financial status report 
submitted by the veteran dated in November 1994 indicated 
that his monthly income exceeded his monthly expenses by 
$1.00.  However the Board notes that the veteran lists liquid 
assets of $36, 000.00, that he owns three automobiles with a 
combined reported value of $5, 300.00, and that he has no 
other debts.  Accordingly it is clear that repayment of the 
overpayment would not deprive the veteran or his family of 
basic living necessities such as food, clothing and shelter 
and waiver of recovery of the overpayment is therefore 
denied.


ORDER

Waiver of recovery of an overpayment of pension benefits 
calculated in the amount of $4, 335.06 is denied.




		
	BRUCE KANNEE  
	Member, Board of Veterans' Appeals

38 U.S.C.A. §  7102 (West Supp. 1996) permits a proceeding 
instituted before the Board to be assigned to an individual 
member of the Board for a determination.  This proceeding has 
been assigned to an individual member of the Board.

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1996), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -


